26 F.3d 133
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Joseph GERARD, Defendant-Appellant.
No. 92-30335.
United States Court of Appeals, Ninth Circuit.
March 10, 1994.

1
Before:  WALLACE, Chief Judge, FARRIS and BRUNETTI, Circuit Judges

ORDER

2
The memorandum disposition of this case, filed on April 6, 1993, is hereby withdrawn.